SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-Q/A QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 Commission File No.0-25969 RADIO ONE, INC. (Exact name of registrant as specified in its charter) Delaware 52-1166660 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5900 Princess Garden Parkway, 7th Floor Lanham, Maryland20706 (Address of principal executive offices) (301)306-1111 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated filer oAccelerated filerþNon-accelerated filero Indicate by check mark whether the registrant is a shell company as defined in Rule12b-2 of the Exchange Act.Yeso No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April 30, 2009 ClassA Common Stock, $.001 ParValue ClassB Common Stock, $.001 ParValue ClassC Common Stock, $.001 ParValue ClassD Common Stock, $.001 ParValue TABLE OF CONTENTS Page PARTI. FINANCIAL INFORMATION Item 1. Consolidated Statements of Operations for the Three Months Ended March 31, 2009 and 2008 (Unaudited) 5 Consolidated Balance Sheets as of March 31, 2009 (Unaudited) and December 31, 2008 6 Consolidated Statement of Changes in Stockholders' Equity for the Three Months Ended March 31, 2009 (Unaudited) 7 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2009 and 2008(Unaudited) 8 Notes to Consolidated Financial Statements (Unaudited) 9 Consolidating Financial Statements 21 Consolidating Statement of Operations for the Three Months Ended March 31, 2009 (Unaudited) 21 Consolidating Statement of Operations for the Three Months Ended March 31, 2008 (Unaudited) 22 Consolidating Balance Sheet as of March 31, 2009(Unaudited) 23 Consolidating Balance Sheet as of December 31, 2008 24 Consolidating Statement of Cash Flows for the Three Months Ended March 31, 2009(Unaudited) 25 Consolidating Statement of Cash Flows for the Three Months Ended March 31, 2008(Unaudited) 26 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 37 PART II. OTHER INFORMATION Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults Upon Senior Securities 38 Item 4. Submission of Matters to a Vote of Security Holders 38 Item 5. Other Information 38 Item 6. Exhibits 38 SIGNATURES 39 2 CERTAIN DEFINITIONS Unless otherwise noted, the terms “Radio One,” “the Company,” “we,” “our” and “us” refer to Radio One, Inc. and its subsidiaries. Cautionary NoteRegarding Forward-Looking Statements This document contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended and Section21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements do not relay historical facts, but rather reflect our current expectations concerning future operations, results and events. All statements other than statements of historical fact are “forward-looking statements” including any projections of earnings, revenues or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements of belief; and any statements of assumptions underlying any of the foregoing. You can identify some of these forward-looking statements by our use of words such as “anticipates,” “expects,” “intends,” “plans,” “believes,” “seeks,” “likely,” “may,” “estimates” and similar expressions.You can also identify a forward-looking statement in that such statements discuss matters in a way that anticipates operations, results or events that have not already occurred but rather will or may occur in future periods.We cannot guarantee that we will achieve any forward-looking plans, intentions, results, operations or expectations.Because these statements apply to future events, they are subject to risks and uncertainties, some of which are beyond our control that could cause actual results to differ materially from those forecasted or anticipated in the forward-looking statements.These risks, uncertainties and factors include (in no particular order), but are not limited to: • the effects the current global financial and economic crisis, credit and equity market volatility and the deteriorating U.S. economy may continue to have on our business and financial condition and the business and financial condition of our advertisers; • a continued worsening of the economy could negatively impact our ability to meet our cash needs and our ability to maintain compliance with our debt covenants; • fluctuations in the demand for advertising across our various media given the current economic environment; • risks associated with the implementation and execution of our business diversification strategy; • increased competition in our markets and in the radio broadcasting and media industries; • changes in media audience ratings and measurement methodologies; • regulation by the Federal Communications Commission relative to maintaining our broadcasting licenses, enacting media ownership rules and enforcing of indecency rules; • changes in our key personnel and on-air talent; • increases in the costs of our programming, including on-air talent and content acquisitions cost; • financial losses that may be sustained due to impairment charges against our broadcasting licenses, goodwill and other intangible assets, particularly in light of the current economic environment; • our incurrence of net losses over the past three fiscal years; • increased competition from new technologies; • the impact of our acquisitions, dispositions and similar transactions; • our high degree of leverage and potential inability to refinance our debt given current market conditions; • our current non-compliance with NASDAQ rules for continued listing of our Class A and Class D common stock; and • other factors mentioned in our filings with the Securities and Exchange Commission including the factors discussed in detail in Item1A, “Risk Factors,” in our 2008 Annual Report on Form10-K/A. You should not place undue reliance on these forward-looking statements, which reflect our view as of the date of this report. We undertake no obligation to publicly update or revise any forward-looking statements because of new information, future events or otherwise. 3 EXPLANATORY NOTE Radio One, Inc. (“Radio One” or the “Company”) is filing this Amendment to its Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2009, which was previously filed with the Securities and Exchange Commission on May 11, 2009, as the Company is restating its consolidated financial statements as of December 31, 2008, and for the years ended December 31, 2008 and 2007 for the reason described below.This Form 10-Q/A reflects the restatement of the unaudited quarterly financial information and financial statements for the quarterly financial reporting period ended March 31, 2009. The restatement is solely the result of an error in the measurement and classification of a noncontrolling interest in Reach Media that resulted in overstated consolidated stockholders’ equity and understated mezzanine equity by equal amounts.The adjustments decreased total stockholders’ equity by approximately $49.9 million and $41.4 million as ofMarch 31, 2009 and December 31, 2008, respectively.The restatements do not result in a change to our previously reported financial results in the consolidated statements of operations or consolidated statements of cash flows for the Company, and, hence, will not affect previously reported net income or earnings per share. See Note2 to Consolidated Financial Statements for the impact of these adjustments on the consolidated financial statements and footnotes. This Form 10-Q/A also amends and restates footnote 1 (h) “Fair Value Measurements” in the notes to the consolidated financial statements and updates our critical accounting policies in Item 2 to include enhanced disclosures of our accounting for noncontrolling interests.As a result of this amendment, the management certifications, filed or furnished as exhibits to the Original Form 10-Q have been re-executed and re-filed or refurnished, as applicable, as of the date of this Form 10-Q/A. Except as described above, and for corrections of certain typographical errors of an immaterial and non-financial nature, this form 10-Q/A does not amend, update or change the financial statements or any other items or disclosures made in the Form 10-Q for the quarterly period ended March 31, 2009. 4 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, (Unaudited) (In thousands, except share data) NET REVENUE $ $ OPERATING EXPENSES: Programming and technical, including stock-based compensation of $31 and $33, respectively Selling, general and administrative, including stock-based compensation of $95 and $172, respectively Corporate selling, general and administrative, including stock-based compensation of $357 and $123, respectively Depreciation and amortization Impairment of long-lived assets — Total operating expenses Operating (loss) income ) INTEREST INCOME 18 INTEREST EXPENSE GAIN ON RETIREMENT OF DEBT — EQUITY IN INCOME (LOSS) OF AFFILIATED COMPANY ) OTHER INCOME (EXPENSE), net 50 ) Loss before provision for income taxes, noncontrolling interests in income of subsidiaries and income (loss) from discontinued operations ) ) PROVISION FOR INCOME TAXES Net loss from continuing operations ) ) INCOME (LOSS) FROM DISCONTINUED OPERATIONS, net of tax ) CONSOLIDATED NET LOSS ) ) NONCONTROLLING INTERESTS IN INCOME OF SUBSIDIARIES NET LOSS ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ ) BASIC AND DILUTED NET LOSS ATTRIBUTABLE TO COMMON STOCKHOLDERS Continuing operations $ ) $ ) Discontinued operations, net of tax ) ) Net loss attributable to common stockholders $ ) $ ) AMOUNTS ATTRIBUTABLE TO COMMON STOCKHOLDERS Continuing operations $ ) $ ) Discontinued operations, net of tax ) Net loss attributable to common stockholders $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 5 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS As of March31, 2009 December31, 2008 (Unaudited) (As Restated - Note 2) (In thousands, except share data) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Trade accounts receivable, net of allowance for doubtful accounts of $2,429 and $3,789, respectively Prepaid expenses and other current assets Deferred tax assets Current assets from discontinued operations Total current assets PROPERTY AND EQUIPMENT, net GOODWILL RADIO BROADCASTING LICENSES OTHER INTANGIBLE ASSETS, net INVESTMENT IN AFFILIATED COMPANY OTHER ASSETS NON-CURRENT ASSETS FROM DISCONTINUED OPERATIONS — 60 Total assets $ $ LIABILITIES, REDEEMABLE NONCONTROLLING INTERESTS AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued interest Accrued compensation and related benefits Income taxes payable 30 Other current liabilities Current portion of long-term debt Current liabilities from discontinued operations Total current liabilities LONG-TERM DEBT, net of current portion OTHER LONG-TERM LIABILITIES DEFERRED TAX LIABILITIES Total liabilities REDEEMABLE NONCONTROLLING INTERESTS STOCKHOLDERS’ EQUITY: Convertible preferred stock, $.001par value, 1,000,000shares authorized; no shares outstanding at March 31, 2009 and December31, 2008 — — Common stock— ClassA, $.001par value, 30,000,000shares authorized; 2,994,215 and 3,016,730shares issued and outstanding as of March31, 2009 and December31, 2008, respectively 3 3 Common stock— ClassB, $.001par value, 150,000,000shares authorized; 2,861,843 shares issued and outstanding as of March 31, 2009 and December31, 2008, respectively 3 3 Common stock— ClassC, $.001par value, 150,000,000shares authorized; 3,121,048 shares issued and outstanding as of March 31, 2009 and December31, 2008, respectively 3 3 Common stock— ClassD, $.001par value, 150,000,000shares authorized; 55,564,186 and 69,971,551shares issued and outstanding as of March 31, 2009 and December31, 2008, respectively 56 70 Accumulated other comprehensive loss ) ) Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities,redeemable noncontrolling interestsand stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2009 (UNAUDITED) Convertible Preferred Stock Common Stock Class A Common Stock Class B Common Stock Class C Common Stock Class D Comprehensive Loss Accumulated Other Comprehensive Loss Additional Paid-In Capital Accumulated Deficit Total Stockholders' Equity (As Restated - See Note 2) (As Restated - See Note 2) (In thousands, except share data) BALANCE, as of December31, 2008 (as restated) $ — $ 3 $ 3 $ 3 $ 70 $ ) $ $ ) $ Comprehensive loss: Consolidated net loss — $ ) — — ) ) Change in unrealized income on derivative and hedging activities, net of taxes — 55 55 — — 55 Comprehensive loss $ ) Repurchase of 22,515 shares of Class A common stock and 14,407,165 shares of Class D common stock — ) — ) — ) Vesting of non-employee restricted stock — Stock-based compensation expense — Accretion of redeemable noncontrolling interests to estimated redemptionvalue (as restated) — ) — ) BALANCE, as of March31, 2009 (as restated) $ — $ 3 $ 3 $ 3 $ 56 $ ) $ $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 7 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS Three Months Ended March31, (Unaudited) (In thousands) CASH FLOWS FROM (USED IN) OPERATING ACTIVITIES: Net loss attributable to common stockholders $ ) $ ) Noncontrolling interests in income of subsidiaries Consolidated net loss ) ) Adjustments to reconcile consolidated net loss to net cash from operating activities: Depreciation and amortization Amortization of debt financing costs Deferred income taxes Impairment of long-lived assets — Equity in (income) loss of affiliated company ) Stock-based and other compensation Gain on retirement of debt ) — Change in interest due on stock subscriptions receivable — (5 ) Amortization of contract inducement and termination fee ) ) Effect of change in operating assets and liabilities, net of assets acquired: Trade accounts receivable Prepaid expenses and other assets Other assets ) Accounts payable ) ) Accrued interest ) ) Accrued compensation and related benefits ) ) Income taxes payable Other liabilities ) ) Net cash flows from operating activities of discontinued operations Net cash flows from (used in) operating activities ) CASH FLOWS USED IN INVESTING ACTIVITIES: Purchases of property and equipment ) ) Equity investments — ) Purchase of other intangible assets ) ) Deposits for station equipment and purchases and other assets — ) Net cash flows used in investing activities ) ) CASH FLOWS USED IN FINANCING ACTIVITIES: Repayment of other debt ) ) Proceeds from credit facility Repayment of credit facility ) ) Repurchase of senior subordinated notes ) — Repurchase of common stock ) — Payment of dividend to noncontrolling interest shareholders — ) Net cash flows used in financing activities ) ) DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for: Interest $ $ Income taxes $ 17 $ 28 Supplemental Note: In July 2007, a seller financed loan of $2.6 million was incurred when the Company acquired the assets of WDBZ-AM, a radio station located in the Cincinnati metropolitan area. The balance as of March 31, 2009 and 2008 was $0 and $514,000, respectively. The accompanying notes are an integral part of these consolidated financial statements. 8 RADIO ONE, INC. AND SUBSIDIARIES NOTESTO CONSOLIDATED FINANCIAL STATEMENTS 1.ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: (a)Organization Radio One, Inc. (a Delaware corporation referred to as “Radio One”) and its subsidiaries (collectively, the “Company”) is one of the nation’s largest radio broadcasting companies and the largest broadcasting company that primarily targets African-American and urban listeners. While our primary source of revenue is the sale of local and national advertising for broadcast on our radio stations, we have recently diversified our revenue streams and have made acquisitions and investments in other complementary media properties. In April 2008, we acquired Community Connect Inc. (“CCI”), an online social networking company that hosts the website BlackPlanet, the largest social networking site primarily targeted at African-Americans.This acquisition is consistent with our operating strategy of becoming a multi-media entertainment and information content provider to African-American consumers. Our other media acquisitions and investments include our approximate 36% ownership interest in TV One, LLC (“TV One”), an African-American targeted cable television network that we invested in with an affiliate of Comcast Corporation and other investors; our 51% ownership interest in Reach Media, Inc. (“Reach Media”), which operates the Tom Joyner Morning Show; and our acquisition of certain assets (“Giant Magazine”) of Giant Magazine, LLC, an urban-themed lifestyle and entertainment magazine. Through our national multi-media presence, we provide advertisers with a unique and powerful delivery mechanism to the African-American audience. While diversifying our operations, since December 2006, we completed the sale of approximately $287.9 million of our non-core radio assets. While we maintained our core radio franchise, these dispositions have allowed the Company to more strategically allocate its resources consistent with its long-term multi-media operating strategy. We currently own 53broadcast stations located in 16 urban markets in the United States. As part of our consolidated financial statements, consistent with our financial reporting structure and how the Company currently manages its businesses, we have provided selected financial information on the Company’s two reportable segments: (i) Radio Broadcasting and (ii) Internet/Publishing. (See Note 11 – Segment Information.) (b)Interim Financial Statements The interim consolidated financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). In management’s opinion, the interim financial data presented herein include all adjustments (which include only normal recurring adjustments) necessary for a fair presentation. Certain information and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such rules and regulations. Results for interim periods are not necessarily indicative of results to be expected for the full year. This Form10-Q/A should be read in conjunction with the financial statements and notes thereto included in the Company’s 2008 Annual Report on Form10-K/A. Certain reclassifications associated with accounting for discontinued operations have been made to the accompanying prior period financial statements to conform to the current period presentation. Where applicable, these financial statements have been identified as “As Adjusted.” These reclassifications had no effect on previously reported net income or loss, or any other previously reported statements of operations, balance sheet or cash flow amounts. (See Note4— Discontinued Operations for further discussion.) During the second quarter of 2008, Radio One was advised that prior period financial statements of TV One, an affiliate accounted for under the equity method, had been restated to correct certain errors that affected the reported amount of members’ equity and liabilities.These restatement adjustments had a corresponding effect on the Company’s share of the earnings of TV One reported in prior periods.Under the guidance of Staff Accounting Bulletin (“SAB”) No. 99, “Materiality” and SAB No. 108, “Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements,” the Company has determined the errors are immaterial to our consolidated financial statements for all prior periods.However, because the effects of correcting the cumulative prior period errors would have been material to our second quarter 2008 consolidated financial statements, we have adjusted certain previously reported amounts in the accompanying 2008 interim consolidated financial statements. The impact on the financial statements is as follows (in thousands): Selected Statement of OperationsData Three Months Ended March 31, 2008 As Previously Reported Adjustments As Adjusted (In thousands, exceptshare data) Equity inLoss of Affiliated Company $ ) $ ) $ ) Loss before provision for income taxes, noncontrolling interests in income of subsidiaries and discontinued operations $ ) $ ) $ ) Net loss from continuing operations $ ) $ ) $ ) Net loss attributable to common stockholders $ ) $ ) $ ) Basic and Diluted Net Loss from Continuing Operations per Common Share $ ) $ ) $ ) Basic and Diluted NetLoss from Discontinued Operations per Common Share ) ) ) Basic and Diluted Net Loss Attributable to Common Stockholders $ ) $ ) $ ) (c)Financial Instruments Financial instruments as of March 31, 2009 and December31, 2008 consisted of cash and cash equivalents, short-term investments, trade accounts receivable, accounts payable, accrued expenses, long-term debt, redeemable noncontrolling interestsand subscriptions receivable. The carrying amounts approximated fair value for each of these financial instruments as of March 31, 2009 and December31, 2008, except for the Company’s outstanding senior subordinated notes. The 87/8%Senior Subordinated Notes due July 2011 had a fair value of approximately $30.5million and $52.0million as of March 31, 2009 and December31, 2008, respectively. The 63/8%Senior Subordinated Notes due February 2013 had a fair value of approximately $44.0million and $60.0million as of March 31, 2009 and December31, 2008, respectively. The fair value was determined based on the fair market value of similar instruments. (d)Revenue Recognition The Company recognizes revenue for broadcast advertising when a commercial is broadcast and is reported, net of agency and outside sales representative commissions, in accordance withSAB No.104, Topic 13, “Revenue Recognition, Revised and Updated.” Agency and outside sales representative commissions are calculated based on a stated percentage applied to gross billing. Generally, clients remit the gross billing amount to the agency or outside sales representative, and the agency or outside sales representative remits the gross billing, less their commission, to the Company. Agency and outside sales representative commissions were approximately $5.5 million and $7.9 million during the three months ended March 31, 2009 and 2008, respectively. CCI, which the Company acquired in April 2008, currently generates the majority of the Company’s internet revenue, and derives such revenue principally from advertising services, including advertising aimed at diversity recruiting. Advertising services include the sale of banner and sponsorship advertisements.Advertising revenue is recognized either as impressions (the number of times advertisements appear in viewed pages) are delivered, when “click through” purchases or leads are reported, or ratably over the contract period, where applicable. CCI has a diversity recruiting agreement with Monster, Inc. (“Monster”).Under the agreement, Monster posts job listings and advertising on CCI’s websites and CCI earns revenue for displaying the images on its websites. This agreement ends December 2009. Publishing revenue generated by Giant Magazine, mainly advertising, subscription and newsstand sales, is recognized when the issue is available for sale. (e)Barter Transactions The Company provides broadcast advertising time in exchange for programming content and certain services. In accordance with guidance provided by the Emerging Issues Task Force (“EITF”)No.99-17, “Accounting for Advertising Barter Transactions,” the terms of these exchanges generally permit the Company to preempt such broadcast time in favor of advertisers who purchase time in exchange for cash. The Company includes the value of such exchanges in both broadcasting net revenue and station operating expenses. The valuation of barter time is based upon the fair value of the network advertising time provided for the programming content and services received. For the three months ended March 31, 2009 and 2008, barter transaction revenues reflected in net revenue were $757,000 and $599,000, respectively. Additionally, barter transaction costs were reflected in programming and technical expenses and selling, general and administrative expenses of $716,000 and $558,000 and $41,000 for both the three month periods ended March 31, 2009 and 2008. 9 (f)Comprehensive Loss The Company’s comprehensive loss consists of net loss attributable to common stockholders and other items recorded directly to the equity accounts. The objective is to report a measure of all changes in equity of an enterprise that result from transactions and other economic events during the period, other than transactions with owners. The Company’s other comprehensive income (loss) consists of losses on derivative instruments that qualify for cash flow hedge treatment. (See Note7 - Derivative Instruments and Hedging Activities.) The following table sets forth the components of comprehensive loss: Three Months Ended March 31, (In thousands) Consolidated net loss $ ) $ ) Other comprehensive income (loss)(net of tax benefit of $0 and $0, respectively): Derivative and hedging activities 55 ) Comprehensive loss ) ) Comprehensive loss attributable to the noncontrolling interests — — Comprehensive loss attributable tocommon stockholders $ ) $ ) (g)Goodwill and Radio Broadcasting Licenses In connection with past acquisitions, a significant amount of the purchase price was allocated to radio broadcasting licenses, goodwill and other intangible assets. Goodwill consists of the excess of the purchase price over the fair value of tangible and identifiable intangible net assets acquired. In accordance with SFASNo.142, “Goodwill and Other Intangible Assets,” goodwill and radio broadcasting licenses are not amortized, but are tested annually for impairment at the reporting unit level and unit of accounting level, respectively. We test for impairment annually, on October 1st of each year, or more frequently when events or changes in circumstances or other conditions suggest impairment may have occurred. Impairment exists when the asset carrying values exceed their respective fair values, and the excess is then recorded to operations as an impairment charge. With the assistance of a third party valuation firm, we test for license impairment at the unit of accounting level using the income approach, which involves, but is not limited to judgmental assumptions about projected revenue growth, future operating margins discount rates and terminal values. In testing for goodwill impairment, we follow a two-step approach, also using the income approach that first estimates the fair value of the reporting unit, and then determines the implied goodwill after allocating the reporting unit’s fair value of assets and liabilities. Any excess of carrying value over its respective implied goodwill is written off in order to reduce the reporting unit’s carrying value to fair value. We then perform a reasonableness test by comparing the average implied multiple arrived at based on our cash flow projections and estimated fair values to multiples for actual recently completed sale transactions. During the first quarter of 2009, the prolonged economic downturn caused further deterioration to the 2009 outlook for the radio industry, and resulted in further significant revenue and profitability declines beyond levels assumed in our 2008 annual and year end impairment testing. As a result, we have made reductions to our internal projections. Given the adverse impact on terminal values, we deemed the worsening radio outlook and the lowering of our internal projections as impairment indicators that warranted interim testing, which we performed as of February 28, 2009. The outcome of our interim testing was to record impairment charges against radio broadcasting licenses in 11 of our 16 markets, for approximately $49.0 million, for the three months ended March 31, 2009. (See Note5— Goodwill, Radio Broadcasting Licenses and Other Intangible Assets.) (h)Fair Value Measurements In September 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 157, “Fair Value Measurements,”which defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. The standard responds to investors’ requests for more information about: (1) the extent to which companies measure assets and liabilities at fair value; (2)the information to measure fair value; and (3)the effect that fair value measurements have on earnings. SFAS No.157 is applied whenever another standard requires (or permits) assets or liabilities to be measured at fair value. The standard does not expand the use of fair value to any new circumstances.Effective January 1, 2008, we adopted SFAS No. 157 for all financial instruments and non-financial instruments accounted for at fair value on a recurring basis. Effective January 1, 2009, we adopted SFAS No. 157 for all non-financial instruments accounted for at fair value on a non-recurring basis. SFAS No. 157 establishes a new framework for measuring fair value and expands related disclosures. The fair value framework requires the categorization of assets and liabilities into three levels based upon the assumptions (inputs) used to price the assets or liabilities. Level 1 provides the most reliable measure of fair value, whereas Level 3 generally requires significant management judgment. The three levels are defined as follows: Level 1: Inputs are unadjusted quoted prices in active markets for identical assets and liabilities that can be accessed at measurement date. Level 2: Observable inputs other than those included in Level 1. For example, quoted prices for similar assets or liabilities inactive markets or quoted prices for identical assets or liabilities in inactive markets. Level 3: Unobservable inputs reflecting management’s own assumptions about the inputs used in pricing the asset or liability. As of March 31, 2009 and December 31, 2008, respectively, the fair values of our financial liabilities are categorized as follows: Total Level 1 Level 2 Level 3 (In thousands) As of March 31, 2009 Liabilities subject to fair value measurement: Interest rate swaps (a) $ $ — $ $ — Employment agreement award (b) — — Total $ $ — $ $ Mezzanine equity subject to fair value measurement: (As restated) Redeemable noncontrolling interests (c) $ $ — $ — $ As of December 31, 2008 Liabilities subject to fair value measurement: Interest rate swaps (a) $ $ — $ $ — Employment agreement award (b) — — Total $ $ — $ $ Mezzanine equity subject to fair value measurement: (As restated) Redeemable noncontrolling interests (c) $ $ — $ — $ (a)Based on London Interbank Offered Rate (“LIBOR”). (b) Pursuant to an employment agreement (the “Employment Agreement”) executed in April 2008, the Chief Executive Officer (“CEO”) will be eligible to receive an award amount equal to 8% of any proceeds from distributions or other liquidity events in excess of the return of the Company’s aggregate investment in TV One. The Company reviewed the factors underlying this award during the quarter ended March 31, 2009 and at December 31, 2008. The Company’s obligation to pay the award will be triggered only after the Company’s recovery of the aggregate amount of its capital contribution in TV One and only upon actual receipt of distributions of cash or marketable securities or proceeds from a liquidity event with respect to the Company’s membership interest in TV One. The CEO was fully vested in the award upon execution of the Employment Agreement, and the award lapses upon expiration of the Employment Agreement in April 2011, or earlier if the CEO voluntarily leaves the Company or is terminated for cause. The Company engaged a third party valuation firm to perform a fair valuation of the award.(See Note 7 – Derivative Instruments and Hedging Activities.) (c) Redeemable noncontrolling interest in Reach Media is measured at fair value using a discounted cash flow methodology.Significant inputs to the discounted cash flow analysis include forecasted operating results, discount rate and a terminal value. 10 The following table presents the changes in Level 3 liabilities measured at fair value on a recurring basis for the three months ended March 31, 2009. Employment Agreement Award Redeemable Noncontrolling Interests (As Restated) (In thousands) Balance at December 31, 2008 $ $ Gains included in earnings (realized/unrealized) — Changes in Accumulated other comprehensive loss — — Purchases, issuances, and settlements — — Net income attributable to noncontrolling interests Accretion to estimated redemption value — Balance at March 31, 2009 $ $ The amount of total gains for the period included in earnings attributable to the change in unrealized gains relating to assets and liabilities still held at the reporting date $ ) — Gains included in earnings (realized/unrealized) were recorded in the consolidated statement of operations as corporate selling, general and administrative expenses for the three months ended March 31, 2009. Net income attributable to noncontrolling interests amounts reflected in the table above was recorded in the consolidated statements of operations as noncontrolling interests in income of subsidiaries for the three months ended March 31, 2009. Certain assets and liabilities are measured at fair value on a non-recurring basis.These assets are not measured at fair value on an ongoing basis but are subject to fair value adjustments only in certain circumstances.Included in this category are goodwill, radio broadcasting licenses and other intangible assets, net, that are written down to fair value when they are determined to be impaired. As of March 31, 2009, each major category of assets and liabilities measured at fair value on a non-recurring basis during the period are categorized as follows: Total Level 1 Level 2 Level 3 Total Gains (Losses) (In millions) As of March 31, 2009 Non-recurring assets subject to fair value measurement: Goodwill $ $
